Citation Nr: 1825894	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for cause of death.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1968 to April 1970; he died in November 1982, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, the RO denied entitlement to service connection for cause of death in a June 1994 rating decision. The appellant filed a Notice of Disagreement in July 1994. However, the appellant did not file a timely VA Form 9 Substantive Appeal.    

The appellant then filed a June 2015 request to reopen the claim for entitlement to service connection for cause of death. The RO denied the Veteran's request to reopen in a July 2015 rating decision. The Veteran filed a Notice of Disagreement in August 2015, and timely perfected an appeal in July 2016.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. In a June 1994 rating decision, the RO denied entitlement to service connection for cause of death. The Veteran was notified of her rights, but did not timely file a substantive appeal. The rating decision therefore became final.

2. The evidence received since the RO's June 1994 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The June 1994 rating decision as to the denial of service connection for cause of death is final. 38 U.S.C. §§ 7103, 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has not been received since the RO's June 1994 decision that denied a claim for service connection for cause of death; the claim for service connection for cause of death is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.

The RO denied entitlement to service connection for cause of death in a June 1994 rating decision, based on a finding that the Veteran's cause of death was not attributable to service, any incident of service, or a service-connected disability. The appellant filed a Notice of Disagreement in July 1994. Subsequently, the appellant was notified of her rights and the time limit for filing a Substantive Appeal in a January 1995 letter. The appellant then filed a VA Form 9 on January 18, 1996. On April 22, 1996, the RO informed the appellant that her VA Form 9 was not timely filed within the one-year appeal period and, therefore, it could not be accepted. 38 C.F.R. § 20.302; See April 1996 Notification Letter.

In the appellant's VA Form 9, she indicated that she wished to appear before a member of the Board for a hearing. Although the appellant had been informed that her VA Form 9 was not timely, she was nonetheless afforded a hearing in June 1996. Subsequently, the appellant was informed in a November 1996 letter that the RO's decision to deny service connection for cause of death was confirmed, as the appellant's hearing testimony concerning hospital and treatment records did not constitute new and material evidence. See November 1996 Notification Letter.

The appellant then filed a June 2015 request to reopen the claim for entitlement to service connection for cause of death. The RO denied the Veteran's request to reopen in a July 2015 rating decision. The Veteran filed a Notice of Disagreement in August 2015, and timely perfected an appeal in July 2016.

The evidence of record at the time of the June 1994 rating decision and subsequent November 1996 confirmation of the decision consisted of the Veteran's Service Treatment Records, post-service treatment and hospitalization records, and his death certificate. 

Subsequent to the appellant's June 2015 request to reopen the claim, the appellant submitted a number of documents that had previously been associated with claims file at the time of the June 1994 decision; including a copy of the June 1994 rating decision and excerpts from the Veteran's post-service treatment records. Accordingly, the Board finds that this evidence is cumulative and redundant of the evidence of record at the time of the June 1994 decision.

The appellant also submitted several lay statements concerning the Veteran's symptoms and treatment. Additionally, the appellant also submitted a medical treatise concerning the Veteran's cause of death. See January 2018 Correspondence. The appellant's lay statements and the medical treatise were not associated with the record at the time of the June 1994 decision; thus the evidence is new. However, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for cause of death, and it does not raise a reasonable possibility of substantiating the claim.

Throughout the period on appeal, the appellant's contention has been that the Veteran's cause of death was the result of Agent Orange exposure during service in Vietnam. In submitting the above-mentioned medical treatise, the appellant also submitted several lay statements indicating her assertion that the kidney disorder resulting in the Veteran's death was known to be caused by Agent Orange. However, the Board notes that the medical treatise submitted by the appellant only lists causes of the disorder, but does not make any mention of, or association with Agent Orange exposure. The medical treatise, while new evidence, is not material as it does not relate to any unestablished fact necessary to substantiate that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.

While the appellant mentioned exposure to microwaves from radars in her January 2018 statement, she specifically contended that the cause of the Veteran's death was due to exposure to herbicides and she did not contend that the cause of death was due to radiation exposure.  Her contentions that the cause of death was due to exposure to herbicides are cumulative and are not new and material.  

Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). As new and material evidence has not been received, the petition to reopen the claim for service connection is denied.





	(CONTINUED ON NEXT PAGE)





ORDER

The petition to reopen the claim for service connection for cause of death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


